PERMIS EL JEM 4

CONTRAT DE PARTAGE DE PRODUCTION

ENTRE
€ L'ENTREPRISE TUNISIENNE
€ J D’ACTIVITES PETROLIERES
ETAP À

ET

AL THANI CORPORATION LIMITED

Février 2005
CONTRAT DE PARTAGE DE PRODUCTION

ENTRE LES SOUSSIGNEES:

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES, ci-après dénommée
«ETAP », ayant son siège à Tunis, 27 bis Avenue Kheïreddine Pacha 1002- Belvédère,
Tunis, représentée aux fins des présentes par son Président Directeur Général, Monsieur Taïeb
EL KAMEL, dûment habilité à cet effet ;

D'UNE PART

Et AL THANI CORPORATION LIMITED, ci-après dénommée « AL THANI », société
offshore constituée sous la règlementation Jebel Ali Free Zone Authority à Dubai, Emirats
Arabes Unis, ayant son siège social à Al Attar Business Tower, Avenue du Sheikh Zayed, PO
Box 88188, Dubai, Emirats Arabes Unis, élisant domicile à l’immeuble «Prince du Lac»
Appartement 5, Rue du Lac Turkana, Les Berges du Lac, 1053 - Tunis, Tunisie, représentée
par Monsieur Abdallah Saeed AL THANI de nationalité émiratie agissant en qualité de
Président dûment habilité à cet effet ;

ETAP agit en tant que Titulaire et AL THANI agit en tant qu’Entrepreneur.

D'AUTRE PART
Il est préalablement exposé ce qui suit :

ETAP et l’Entrepreneur ont déposé une demande de Permis de Recherche dit Permis « El
Jem » en date du 11‘Février 2005.

ETAP est en droit, conformément aux dispositions du Code des Hydrocarbures promulgué par
la Loi n°99 du 17 Août 1999 telle que modifiée et complétée par la Loi n° 2002-23 du 14
Février 2002 et par la Loi n°2004-61 du 27 Juillet 2004, d'obtenir de l’ Autorité Concédante un
Permis de Recherche exclusif, couvrant tout le périmètre visé à l'Article 2 ci-après
dénommé Permis « El-Jem» ou « Permis ».

ETAP est en droit, conformément aux dispositions de l'Article 39.2 du Code des Hydrocarbures
promulgué par la Loi n°99-93 du 17 Août 1999 telle que modifiée et complétée par la Loi
n°2002-23 du 14 Février 2002 et par la loi n°2004-61 du 27 Juillet 2004, d'obtenir une ou
plusieurs Concessions dérivées du Permis « El Jem».

ETAP est en droit, conformément à l'Article 97 du Code des Hydrocarbures, promulgué par la
Loi n°99-93 du 17 Août 1999 ae que modifiée et complétée par la Loi n°2002-23 du 14
Février 2002 et par la loi n°2004-61 du 27 Juillet 2004, de conclure un Contrat de Partage de
Production « Contrat » avec un Entrepreneur possédant les ressources financières et l'expérience

technique nécessaires;
2 Y
L'Entrepreneur possède les ressources financières et l'expérience technique nécessaires pour
conduire les Opérations Pétrolières;

ETAP et l'Entrepreneur désirent conclure un Contrat concernant la recherche, l'exploitation et la
production des hydrocarbures liquides et/ou gazeux dans le Permis visé à l'Article 2 et les
Concessions qui en seraient issues.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :
Article premier : Définitions

1.1. "Année": signifie une période de douze (12) mois calendaires selon le calendrier
grégorien.

1.2. "Abandon d'une Concession" : signifie la fermeture d'un puits, la récupération des
installations de production et la remise en état des sites d’exploitation.

1.3. "Activités de Recherche" ou "Opérations de Recherche" ou "Recherche" : signifie,
au sens du Code des Hydrocarbures, les études et les travaux notamment géologiques,
géophysiques et de forage ainsi que les essais de production, chacun de ces essais ne devant
pas dépasser sept (7) jours et ce, en vue de découvrir des gisements d’Hydrocarbures et d’en
apprécier l’importance des réserves en place et récupérables et plus généralement toutes
opérations liées aux précédentes et concourant aux mêmes objectifs.

1.4. "Appréciation" ou "Travaux d'Appréciation"' : signifie les Opérations de Recherche
conduite en vue d’en apprécier l’importance des réserves en place et récupérables et
déterminer l’étendue d’un Gisement découvert.

1.5. "Baril" : équivaut à quarante deux (42) gallons des Etats Unis d'Amérique, mesuré à
l'état liquide rapporté aux conditions standards, telles que définies par l'American Petroleum
Institute (« A.P.I. »).

1.6. "Code des Hydrocarbures" ou "Code" : signifie le Code des Hydrocarbures tel que
promulgué par la Loi n°99-93 du 17 Août 1999 telle que complétée et modifiée par la Loi
n°2002-23 du 14 Février 2002 et par la loi n°2004-61 du 27 Juillet 2004 ainsi que les textes
subséquents pris pour son application.

1.7. "Concession" ou "Concession d’Exploitation" : signifie le titre des Hydrocarbures
dérivant du Permis, octroyé conformément aux dispositions du Code des Hydrocarbures et de
la Convention et ses Annexes.

1.8. "Convention" : signifie la Convention Particulière relative aux Travaux de Recherche et
d'Exploitation des Gisements d’Hydrocarbures dans le Permis de Recherche « El Jem » ;
Laquelle Convention sera signée à Tunis entre l’Etat Tunisien, d’une part, et ETAP et AL
THANI d’autre part conformément au Code des Hydrocarbures.
1.9. "Date de Découverte Economique" : signifie la date citée à l'Article 8 paragraphe 5 du
présent Contrat. :

1.10. "Date d'Effet"': signifie la date de publication au Journal Officiel de la République
Tunisienne de l'Arrêté institutif du Permis, sous réserve de l'approbation de la Convention et
de ses Annexes par Décret.

1.11. "Découverte Economique" ou "Découverte Economiquement Exploitable" au sens
de l'Article 41 du Code, signifie la découverte d'un ou plusieurs Gisement(s) dont le plan de
Développement tel que défini par l'Article 46 dudit Code, démontre que les investissements
nécessaires pour la mise en Production du Gisement sont justifiés économiquement.

1.12. "Dépenses liées à toutes Opérations de Recherche", "Dépenses liées à toutes
Opérations de Développement" et "Dépenses liées à toutes Opérations de Production et
Production Economique" : signifient les dépenses réalisées et comptabilisées conformément
à la "Procédure Comptable", annexée au présent Contrat.

1.13. "Développement" ou "Opérations de Développement" : signifie le forage des puits
autres que des puits de recherche et d'appréciation, la construction et la mise en place
d'équipements, de conduites, d'installations, d'usines, de réseaux, etc, à l'intérieur et à
l'extérieur du Permis, requis pour réaliser l'extraction, le traitement, le transport, le stockage et
l'enlèvement au point d'exportation des Hydrocarbures liquides ou gazeux, ainsi que pour le
recyclage de la Production ou pour tout autre projet de récupération secondaire ou tertiaire y
compris la production préliminaire, les essais et autres activités en relation avec l'une
quelconque des opérations précitées, menées avant la date de commencement de la Production
Economique.

1.14. "Gaz" : signifie le gaz naturel aussi bien associé que non associé, et l'un quelconque de
ses éléments constituant, produits à partir de n'importe quel puits situé dans le Permis et dans
la Concession en dérivant toutes substances non hydrocarbonées s'y trouvant incluses y
compris le gaz résiduel.

1.15. ‘'Gisement" : signifie un piège contenant une accumulation naturelle et continue
d'Hydrocarbures, tel que défini dans le Code des Hydrocarbures.

1.16. "Hydrocarbures" : signifie les hydrocarbures naturels liquides et gazeux, tels que
définis à l’Article 2. e., f. et g. du Code des Hydrocarbures.
1

1.17. "Opérateur" : désigne l’Entrepreneur ou toute autre entité chargée d’effectuer toute
opération pétrolière en vertu du présent Contrat.

1.18. "Opérations Pétrolières" : signifie toutes les Opérations de Recherche, d'Appréciation,
de Développement, d'Exploitation et d'Abandon, conduites en vertu du présent Contrat.

1.19. "Partie" ou "Parties" : désigne le Titulaire ou l’Entrepreneur ou les deux et les
cessionnaires éventuels de l’Entrepreneur.

1.20. "Période de Validité du Permis" : signifie la période initiale de validité du Permis ou
toute autre période de renouvellemgnt ainsi que leurs extensions éventuelles accordées selon
les dispositions du Code des Hydrocarbures et du Cahier des Charges annexé à la Convention.

/5
1.21. "Hydrocarbures Liquides"'" ou « Pétrole »"': signifie le pétrole liquide et les liquides
de gaz naturel. z.

1.22. "Production Economique" ou "Opérations de Production Economique" ou
"Exploitation": signifie toute activité réalisée dans le Permis et/ou les Concessions après la
Date de la Découverte Economique en vue de l'extraction, du traitement, du transport, du
stockage et de l'enlèvement au point d'exportation de pétrole ainsi que tous travaux et activités
s'y rattachant, y compris les opérations d'amélioration de la récupération telles que le
recyclage, la compression, le maintien de pression ou l'injection d'eau, mais à l'exclusion des
travaux de remise en état après abandon du champ.

1.23. "Production" : signifie l'extraction et autres travaux ou services s'y rattachant.

1.24. Société Affiliée ou Organisme Affilié : désigne :

i. Toute société ou organisme dans les assemblées desquelles une Partie détient
directement ou indirectement plus de cinquante pour cent (50%) des droits de vote,
ou

ii. Toute société ou organisme ou établissement public détenant, directement ou
indirectement plus de cinquante pour cent (50%) des droits de vote dans les
assemblées d'une Partie, ou

ji. Toute société ou organisme dans les assemblées desquelles plus de cinquante pour
cent (50%) des droits de vote sont détenus directement ou indirectement par une
Partie, au sens des alinéas (i) et (ii) ci-dessus, ensemble ou séparément.

1.25. "Trimestre" : signifie une période de trois mois calendaires commençant
respectivement le 1er janvier, le 1er avril, le ler juillet, ou le ler octobre de chaque Année.

Article deux : Objet

Le présent Contrat conclu dans le cadre de la Convention, a pour objet la Recherche et
l'Exploitation d'hydrocarbures liquides et gazeux dans le cadre du Permis « El-Jem »tel que
défini à l'Annexe À de la Convention.

ETAP en tant que Titulaire et AL THANI en tant qu’Entrepreneur ont déposé auprès de la
Direction Générale. de l'Energie une demande de Permis de Recherche des Hydrocarbures
conformément aux dispositions légales et notamment au Titre Six (VI) du Code des
Hydrocarbures. Ce Permis sera attribué à ETAP en tant que Titulaire, laquelle a conclu avec
AL THANI en tant qu’Entrepreneur le présent Contrat de Partage de Production; ETAP et
l'Entrepreneur seront liés conformément aux dispositions de l'Article 98 dudit Code. Le
Permis demandé est dit « El-Jem».

ETAP s'engage à confier à l'Entrepreneur la conduite et l'exécution des Opérations Pétrolières
dans le Permis et/ou la/les Concession(s) en dérivant, sauf renonciation expresse de la part de
l'Entrepreneur.

L'Entrepreneur s'engage à financer, à son risque exclusif, la totalité des Opérations Pétrolières
et sera assujetti dans le cadre de la réalisation de ses travaux sur le Permis et les Concessions
en découlant, aux dispositions de la;Convention de ses Annexes.

A
Durant la période de validité du présent Contrat, la Production résultant des Opérations
Pétrolières sera partagée entre l’'ETAP et l’Entrepreneur suivant les dispositions de l’Article 10
ci-dessous.

Article trois : Date d’Effet et durée du Contrat

3.1 Le présent Contrat entrera en vigueur à la Date d'Effet, telle que définie dans l'Article 1.10
ci-dessus.

3.2 Le présent Contrat est conclu pour toute la durée de validité du Permis y compris ses
renouvellements et extensions de la durée et de toute(s) Concession(s) en dérivant et de
l'accomplissement par chacune des Parties de ses droits et obligations découlant du Code des
Hydrocarbures, de la Convention et du présent Contrat.

3.3 Toute demande faite par l’Entrepreneur à l'ETAP, de renouvellement, d'extension de la
superficie ou de la durée de validité du Permis, doit parvenir à l'ETAP au moins un mois avant
la date limite de dépôt de ladite demande.

3.4 Durant la phase de Recherche, l'Entrepreneur peut à tout moment et sur préavis de trois (3)
mois, notifier à l'ETAP qu'il met fin aux Opérations de Recherche, sous réserve que
l'Entrepreneur remplisse ses obligations contractuelles y afférentes.

3.5 Durant la phase d'Exploitation, et sous réserve que l'Entrepreneur ait rempli ses
obligations contractuelles, il pourra à tout moment et sur préavis de trois (3) mois, notifier à
l'ETAP qu'il met fin aux Opérations Pétrolières dans une Concession. De ce fait, ETAP et
l'Entrepreneur seront libérés de toute obligation de quelque nature que ce soit.

3.6 Toute résiliation doit intervenir dans le cadre de l'Article 29 ci-après.
Article quatre : De l’Entrepreneur

4.1 ETAP confie les Opérations Pétrolières dans le Permis et/ou la/les Concession(s) à
l'Entrepreneur, lequel s'engage à préparer et à exécuter ces Opérations conformément aux
dispositions du Code des Hydrocarbures, de la Convention et du présent Contrat, et aux
programmes et budgets approuvés par le Comité Conjoint de Gestion visé à l'Article 6, en
accord avec les pratiques généralement en usage dans l'industrie pétrolière internationale.

4.2 L'Entrepreneur supportera, paiera et aura droit de comptabiliser la totalité des dépenses
effectuées dans le cadre des Opérations de Recherche, d'Appréciation, de Développement, de
Production et d'Abandon.

4.3 L'Entrepreneur a le droit de recouvrer, dans la limite des règles de partage définies ci-
après, la totalité des dépenses engagées dans le cadre du présent Contrat, conformément aux
dispositions de l'Article 9 ci-après, de même qu'il sera rémunéré au moyen de la part de
Pétrole ou de Gaz de Partage lui revenant conformément aux dispositions de l'Article 10 ci-
après.

4.4 L'Entrepreneur peut faire appel, pour la préparation et l'exécution des Opérations
Pétrolières, aux personnels, services, matériaux et équipements de ses Sociétés Affiliées ainsi
qu'à tout entrepreneur ou sous-traitant approprié, conformément aux dispositions du Code des
Hydrocarbures, de la Convention, et des Articles 20 et 21 du présent Contrat.

sait
4.5 L'Entrepreneur pourra demander à ETAP, avant l'expiration de chaque période de validité
du Permis, de déposer auprès de l'Autorité Concédante une demande de renouvellement du
Permis. Sous la seule condition que l'Entrepreneur ait respecté les obligations de l'Article 7.1
a, b, c, d, e, f et g, ETAP est tenue de satisfaire une telle demande dans les délais prescrits.

4.6 L'Entrepreneur conduira toutes les Opérations Pétrolières avec diligence, selon les règles
de l'art appliquées dans l'industrie pétrolière internationale, de manière à réaliser une
récupération optimale des ressources naturelles découvertes dans le Permis.

4.7 L'Entrepreneur fera, au besoin, appel à du personnel de l'ETAP pour tous travaux et études
qui seront réalisées, pour les besoins du Permis et/ou Concessions, par lui ou des tiers selon
des modalités à définir le moment venu. ETAP pourra proposer à l'Entrepreneur des
candidatures en vue de leur affectation auprès de l'Opérateur.

L'Entrepreneur décidera seul du nombre des candidatures à retenir, de la nature, du lieu de
travail et des rémunérations à payer à ce personnel. Tous les coûts supportés par
l'Entrepreneur seront considérés comme des dépenses recouvrables selon les dispositions de
l'Article 9 ci-après.

Article cinq : Impôts, Droits et Taxes

Les droits, taxes, impôts, tarifs et redevances dus ou payables au titre du présent Contrat
seront acquittés conformément aux dispositions du Code des Hydrocarbures et des Articles 3
et 4 de la Convention.

Article six : Comité Conjoint de Gestion — Rôle d’Opérateur
6.1 Comité Conjoint de Gestion

6.1.1 ETAP et l'Entrepreneur formeront dans les trente (30) jours à compter de la Date d'Effet
du présent Contrat, un Comité Conjoint de Gestion, ci-après dénommé "Comité", composé par
moitié de représentants de l'ETAP et par moitié de représentants de l'Entrepreneur. Chaque
représentant disposera d'une voix. Un des représentants de l’Entrepreneur sera nommé
Président dudit Comité.

6.1.2 Le Comité est chargé du contrôle des Opérations Pétrolières menées en vertu du présent
Contrat. A ce titre, il est, notamment, seul habilité à examiner et statuer sur les propositions de

l’Opérateur concernant ce qui suit :
1

a) les programmes annuels de travaux et budgets, y compris les révisions de ceux-ci et les
dépenses imprévues ;

b) La liste des fournisseurs proposée par l'Opérateur et relatifs à des marchés dont le
montant excède l’équivalent en dinars tunisiens de trois cent mille dollars américains
(300.000 US$);

c) Le choix des lieux, date, nature et profondeur des forages ainsi que du nombre de ces
forages, conformément aux engagements de l'Entrepreneur ;

d) Les contrats et marchés proposés par l'Opérateur à la suite d'appels d'offres et dont le
montant excède trois cent mille dollars (300.000 US$). Etant entendu qu'en cas
d'attribution d'un marché dont le montant excède l’équivalent en dinars de cent
cinquante mille dollars (150.000 USS) à une filiale de l'une des Parties, l'accord du
Comité Conjoint de Gestion, sera requis; #

7H
e) L'opportunité du Développement d'un Gisement donné, eu égard aux conditions
économiques du champ considéré, sur la base d'un plan de développement ou d'un
plan de Développement complémentaire présenté par l'Opérateur dans les délais
légaux ; tel que le programme de travaux relatif à la mise en œuvre de la récupération
secondaire et tertiaire ;

f) Tous plans d'assurances couvrant l'ensemble des activités et Opérations Pétrolières
entrant dans le cadre du présent Contrat ;

g) Le choix du système de production à mettre en place;

h) Le plan d’Abandon des sites d’exploitation;

i) Toute étude relative aux Opérations Pétrolières.

L'Opérateur communiquera au Comité dans un délai raisonnable tous documents et
informations relatifs aux sujets définis ci-dessus et à tous autres sujets d'importance en rapport
avec les Opérations Pétrolières.

6.1.3 Les décisions du Comité seront prises à l’unanimité, à condition toutefois qu’au cas où
l'unanimité ne pourrait être obtenue sur une question soumise par l’Entrepreneur, dans les
formes requises, les voix de l’Entrepreneur seront prépondérantes pour les décisions relatives
aux Opérations de Recherche ainsi que celles se rapportant aux propositions de l’Opérateur
dans le cadre des alinéas (c), (e) ,(f), (g), du paragraphe 1-2 du présent article 6.

6.1.4 Le Comité se réunit tous les semestres, durant la phase de Recherche et d'Appréciation
et tous les trimestres au cours des phases de Développement et d'Exploitation, sur convocation
de son président et à la requête de l'une des deux Parties par notification donnée à l'autre
Partie au moins vingt (20) jours à l'avance. En cas de circonstances nécessitant une action
urgente, une durée de notification plus courte mais d'au moins trois (3) jours pourra être fixée.
La notification doit spécifier la date proposée, le lieu et l'ordre du jour de la réunion. Les
décisions du Comité peuvent être arrêtées sans tenue de réunion si tous les représentants des
deux Parties notifient leur consentement conformément aux stipulations de l'Article 33 ci-
après.

6.1.5 Les réunions du Comité se tiendront à Tunis, ou à tout autre endroit, fixé par la Partie
qui émet la convocation.

6.1.6 La présence au moins d’une majorité des membres de représentants est nécessaire à la
validité des délibérations. Chaque membre peut voter par procuration écrite et signée en
faveur d'un autre membre du Comité. Toutefois dans le cas où un membre n'exprimerait pas
un vote sur une résolution dûment soumise au Comité Conjoint de Gestion soit directement,
soit par procuration, cette décision sera considérée comme ayant été adoptée.

6.1.7 ETAP et l'Entrepreneur pourront désigner également à tout moment un membre
suppléant ou un remplaçant; ce droit pourra être exercé par notification écrite adressée à
l'autre Partie.

6.1.8 ETAP et l'Entrepreneur auront le droit de se faire accompagner et assister par des
experts ou conseillers à n'importe quelle réunion du Comité pour assister aux discussions,

d'ordre technique ou autre, comme de nécessaire.

FE - :
6.1.9 L'Opérateur, après consultation avec ETAP, sera responsable de la préparation de l'ordre
du jour et des documents de travail de chaque réunion ainsi que de la conservation des

id sjitié
x |

archives des réunions et décisions du Comité. Toute documentation relative à ces réunions
sera transmise à ETAP en temps utile. 4

6.1.10 L'Opérateur sera autorisé à engager des dépenses non approuvées par le Comité dans
les cas suivants :

- situations d'urgence, telles que définies dans l'Article 7.1.e et 7.2.(iv) du présent
Contrat ,

- au titre de dépassements budgétaires, dans la limite de douze et demi pour cent (12,5
%) avec un maximum de l’équivalent en dinars Tunisiens de cent cinquante mille
Dollars des Etats-Unis d’ Amérique (150.000 US$) pour chaque rubrique budgétaire.
Ce taux et cette limite pourront être révisés, le cas échéant, d'un commun accord.
Dans tous les cas, le Comité sera saisi au plutôt aux fins d'approbation.

- Il est entendu que dans le cas de difficultés qui peuvent être rencontrées lors d’un
forage et que l’Entrepreneur sera amené à dépasser le budget correspondant, le
Comité Conjoint de Gestion sera immédiatement informé du dit dépassement ,son
approbation sera requise dans le cas où ledit dépassement sera supérieur à cinq cent
mille Dollars des Etats-Unis d’ Amérique (500.000 USS)

6.2 Rôle d’Opérateur :

En application des dispositions de l’article 98.b du Code des Hydrocarbures, l’Entrepreneur
peut être soit une société soit un groupe de sociétés dont l’une a les responsabilités
d’Opérateur.

6.2.1 Travaux de Recherche : AL THANI CORPORATION LIMITED est désigné Opérateur
et conduira toutes les Opérations de Recherche.

6.2.2 Travaux de Développement : AL THANI. CORPORATION LIMITED conduira
toutes les Opérations de Développement.

L'ETAP sera associé à la réalisation de tout plan de développement ; les conditions et les
modalités de cette participation seront définies entre l’Opérateur et l'ETAP.

6.2.3 Travaux de Production Economique : l’Entrepreneur et ETAP créeront un comité
technique paritaire qui conseillera le Comité Conjoint de Gestion sur tous les aspects relatifs
aux Opérations de Production Economique. Pour l’exercice du rôle d’Opérateur, les Parties
opteront pour l’une des alternatives suivantes :

[0] AL THANI CORPORATION LIMITED assumera les responsabilités de
l’Opérateur;

(ii) Toute autre formule qui pourrait être retenue d’un commun accord entre l’'ETAP
et l’Entrepreneur, y compris une société commune travaillant au prix coûtant.

AL THANI CORPORATION LIMITED continue d’exercer le rôle d’Opérateur jusqu’à

la prise d’une décision concernant le choix de l’une des alternatives citées ci-dessus.

Il est entendu que le choix sera dicté par l’optimisation de la valeur potentielle de la
découverte.

: 4 5 2 Lu : A 4 à D. :
Ces alternatives seront étudiées dans l’ordre ci-dessus énoncé. Au cas où l’une des options
décrites aux paragraphes ci-dessus serait retenue par les Parties, cette option entrera en
fonction au plus tard le ler janvier de l’Année suivant le commencement de la Production

à 71 “t
Economique ; étant entendu que cette date pourra être reportée d’un commun accord si, à la
date convenue, le transfert du rôle d’Opérateur est susceptible de perturber la bonne-marche
des Opérations Pétrolières.

Article sept : Programme de travaux et de dépenses
7.1 Travaux et dépenses de recherche et d'appréciation

a) L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque les Travaux de
Recherche sur le Permis. L’Entrepreneur est notamment seul responsable vis-à-vis de
l’AUTORITE CONCEDANTE de l’obligation relative à la réalisation des travaux minima en
application des dispositions des articles 3, 5 et 9 du Cahier des Charges annexée à la
Convention. L’Entrepreneur est seul redevable à l’AUTORITE CONCEDANTE du
versement prévu par le Cahier des Charges en cas de non réalisation desdits travaux minima.

b) L'Entrepreneur commencera les travaux de Recherche au plus tard six (6) mois après
la Date d'Effet du présent Contrat sous réserve de l’approbation par décret de la Convention et
de ses annexes. Durant la validité du présent Contrat, ETAP mettra à la disposition de
l'Entrepreneur, toutes les données en sa possession, relatives au Permis.

c) Dans les trois (3) mois qui suivront la Date d’Effet, l'Entrepreneur soumettra à
l'examen du Comité Conjoint de Gestion, un programme de travail et un budget détaillé
annuels afférent aux Opérations Pétrolières. La même procédure s'appliquera ultérieurement
aussi longtemps que le Permis est en cours de validité, les programmes de Recherche et
budgets annuels étant toutefois soumis au Comité Conjoint de Gestion deux (2) mois avant le
commencement de l'Année. Toutes les modifications ultérieures seront soumises à
l'approbation du Comité Conjoint de Gestion.

d) Tout programme de travaux et tout budget soumis au Comité Conjoint de Gestion en
application des dispositions du présent Article 7, ainsi que tout amendement ou modification y
afférent, devront être conformes aux stipulations du présent Article, relatives aux travaux et
dépenses, afférents à la période de validité du permis concernée par de tels programmes de
travaux et budgets.

e) En cas d'urgence, ce qui comprend, à titre énonciatif et non limitatif, le risque de perte de
vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur peut effectuer autant de
dépenses additionnélles hors budget que nécessaire en vue de prévenir ou de limiter un tel
risque. De telles dépenses seront considérées comme dépenses de Recherche et seront
recouvrées conformément aux dispdsitions de l'Article 9.

f) L'Entrepreneur sera responsable de la préparation et de l'exécution du programme de
travaux d'Exploration en accord avec les pratiques en usage dans l'industrie pétrolière
internationale.

g) L'Entrepreneur fournira à ETAP dans les soixante (60) jours suivant la fin de chaque
Semestre un compte-rendu des travaux de Recherche, faisant ressortir le total des dépenses
par rubrique budgétaire encourues par l'Entrepreneur durant le Trimestre considéré.

h) Dans le cadre d’un programme d’appréciation d’une découverte, l’Entrepreneur peut
décider de réaliser un test de'longue durée d’un puits (EARLY PRODUCTION)
conformément aux dispositions du Code des Hydrocarbures. La production résultant de ce test

sera partagé comme suit : ré 7
a E - 10
i. 25 % revenant à ETAP et destinés à acquitter la Redevance et satisfaire à son obligation
de vente au Marché Local ; 3

ii. 75 % seront consacrés en priorité au recouvrement de tous les coûts opératoires du test
(directs et indirects);

ji. Tout excédant résultant de l’application de l’alinéa (ii) sera partagé entre ETAP et
l’Entrepreneur respectivement 50 % et 50 %.

7.2 Travaux et dépenses de développement et d'exploitation

i. L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque, les travaux de
développement, d'exploitation et d'abandon de toute Concession issue du Permis.

ii. Dans les trois (3) mois qui suivront la date d'adoption du Plan de Développement,
l'Entrepreneur soumettra à l'examen du Comité Conjoint de Gestion, le premier
programme de travaux et le premier budget annuel détaillé afférent aux Opérations de
développement. La même procédure s'appliquera ultérieurement aussi longtemps que
la Concession sera en cours de validité, les programmes et budgets annuels étant
toutefois soumis au Comité Conjoint de Gestion deux (2) mois avant le
commencement de l'année. Toute modification ultérieure sera soumise à l'approbation
du Comité Conjoint de Gestion.

ji. Tout programme de travaux et tout budget soumis au Comité Conjoint de Gestion ,
ainsi que tout amendement ou modification y afférent, devront être conformes aux
stipulations du présent Contrat et relatives aux travaux et dépenses afférents au
développement et à l'exploitation de la Concession concernée par de tels programmes
de travaux et budgets.

iv. En cas d'urgence, ce qui comprend à titre énonciatif et non limitatif, le risque de perte
de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur peut effectuer autant
de dépenses additionnelles hors budget que nécessaire en vue de prévenir ou de limiter
un tel risque. De’ telles dépenses seront considérées comme dépenses recouvrables
conformément aux dispositions de l'Article 9.

v. L'Opérateur sera responsable de la préparation et de l'exécution du programme de
travaux de développement et d'exploitation, en accord avec les pratiques en usage dans
l'industrie pétrolière internationale.

vi. L'Opérateur fournira à ETAP, dans les soixante (60) jours suivant la fin de chaque
Trimestre, un compte-rendu des travaux de développement et/ou d'exploitation, faisant
ressortir le total des dépenses encourues par l'Entrepreneur durant le Trimestre
considéré.

7.3 Travaux et dépenses d’Abandon
7.3.1 L’Entrepreneur s’engage à réaliser, à ses frais et risque, les travaux d’ Abandon et de

remise en état des sites d’exploitation de toute Concession issue du Permis et constituera à cet
effet une provision d’abandon dans les conditions prévues à l'Article 118 du Code des

hydrocarbures. #
à 4 (4
a) Dans les trois (3) mois qui suivront la date d’adoption du plan d’Abandon par le Comité
Conjoint de Gestion, l’Entrepreneur ouvrira auprès d’une banque installée en Tunisie un
compte spécial qui sera crédité des montants calculés conformément aux dispositions de
l'Article 119 du Code. Ce compte sera mouvementé, par les personnes nommément désignées
par ETAP et l’Entrepreneur, au moment opportun.

b) A la fin des opérations d’ Abandon, le solde, éventuellement, créditeur de la provision sera
versé à l’Entrepreneur et ETAP selon des proportions telles qu’elles résulteront de
l'application des taux prévus à l’article 10 ci-dessous par l’intégration dudit solde créditeur au
mécanisme de partage de la production.

Au cas où le montant de la provision s’avérerait insuffisant pour couvrir la totalité des
dépenses d’abandon, les dépenses seront partagées par l’Entrepreneur et ETAP selon des
proportions telles qu’elles résulteront de l’application des taux prévus à Article 10 ci-dessus
par l'intégration dudit déficit au mécanisme de partage de la production.

c) L’Opérateur sera responsable de la préparation et de l'exécution du programme d’ Abandon
et de remise en état des sites d’exploitation, en accord avec les pratiques en usage dans
l’industrie pétrolière internationale.

d) A la fin des opérations d’Abandon, ETAP et l’Entrepreneur régulariseront la situation et
apureront les comptes au prorata de leur propriété respective dans les équipements.

7.3.2 Nonobstant les dispositions du paragraphe 7.3.1. ci-dessus et pour une Concession
donnée, l’ETAP aura l’option de continuer l’exploitation de la concession considérée, sur la
base notamment des dispositions suivantes :

- Cette option devra être notifiée six (6) mois au plus tard avant la date prévue du début des
Opérations d’ Abandon ;

- Les actifs, dont les coûts n’ont pas encore été recouvrés par l’Entrepreneur, deviendront la
propriété de l’'ETAP au moment du retrait de l’Entrepreneur par le paiement à
l’Entrepreneur des montants correspondants et non encore recouvrés. Les conditions et les
modalités de la détermination de la valeur des actifs seront agrées d’un commun accord le
moment opportun sur la base notamment de ce qui suit :

+ La valeur nette Comptable de l’actif considéré et/ou son état ;

+ En cas de non accord entre les Parties sur la valeur d’un actif, un expert
indépendant sera désigné d’un commun accord. En cas de non accord sur la
désignation du dit expert, les dispositions de l’Article 27.3 s’appliqueront.

7.4 L’Entrepreneur exécutera les Opérations Pétrolières de manière à préserver
l'environnement.

Article huit : Découverte Economique

8.1 Chaque fois que l'Entrepreneur fera une découverte potentiellement exploitable d'un
Gisement d'Hydrocarbures qu'il souhaite évaluer, il établira un programme de travaux
d'Appréciation et de dépenses qu'il soumettra au Comité Conjoint de Gestion.

8.2 L'Entrepreneur réalisera à sa seule charge et à son seul risque tout programme de travaux
d'Appréciation dans un délai de trois (3) années pour une Découverte de Pétrole et de quatre
(4) années pour une Découverte dè Gaz et au plus tard avant l'expiration de la validité du
Permis, en conformité avec le Code des Hydrocarbures.

ñ

12
8.3 L'Entrepreneur communiquera au Comité Conjoint de Gestion les résultats du programme
de travaux d'Appréciation réalisé. .

8.4 Le but des travaux d'Appréciation étant de déterminer si une Découverte Potentiellement
Exploitable mérite d'être développée économiquement, l'Entrepreneur, s'il estime avoir fait
une Découverte Economique, la notifiera pour examen au Comité Conjoint de Gestion. Cette
notification comprendra dans ce cas, en sus des résultats des travaux d'Appréciation, un plan
de Développement du (ou des) Gisement(s) découvert(s). Le plan de Développement devra
contenir les éléments stipulés par l'Article 47 du Code des Hydrocarbures. ETAP pourra
proposer des révisions et des amélioration audit plan de Développement si les conditions de
révisions et d'améliorations proposées par ETAP n'ont pas pour effet de réduire la rentabilité
économique du projet telle qu'elle résulte du présent Contrat ni d'imposer à l’Entrepreneur un
effort d'investissement supérieur à celui qu'il aurait normalement supporté en appliquant le plan
de Développement soumis avec la notification de découverte.

8.5 ETAP fera, à la demande de l’Entrepreneur, sous sa responsabilité et dans les délais
prescrits par le Code des Hydrocarbures, toute demande de Concession auprès de
lAUTORITE CONCEDANTE. La date à laquelle cette demande est faite sera considérée
comme date de Découverte Economique.

8.6 Toute demande de Concession présentée par l’Entrepreneur à l'ETAP doit intervenir au
plus tard deux (2) mois avant l'expiration des périodes de validité du Permis.

Article neuf : Recouvrement des dépenses

9.1 L'Entrepreneur aura le droit, dès le début de la Production, au recouvrement des Dépenses
liées à toutes les Opérations Pétrolières, par prélèvement d'un pourcentage des hydrocarbures
liquides ou gazeux produit et récupéré du Permis et de toute Concession et non utilisé dans les
opérations susvisées. Ce Pétrole ou Gaz sera ci-après désigné par "Pétrole ou Gaz de
Recouvrement".

Les dépenses liées aux Opérations de Recherche et d'Appréciation pourront être recouvrées
sur tout Gisement d’hydrocarbures liquides ou gazeux issu du Permis, au seul choix de
l'Entrepreneur. Ce choix sera notifié par l'Entrepreneur à ETAP, six (6) mois au plus tard
après l'adoption du plan de Développement par le Comité Conjoint de Gestion.

Les dépenses de Développement, de Production, de Production Economique et d’ Abandon
seront imputées au Gisement auquel elles correspondent et recouvrées sur la production dudit
Gisement.

Les quantités d’hydrocarbures liquides disponibles au titre du Pétrole de Recouvrement seront
de Quarante pour cent (40 %) de la production annuelle. Les quantités d’hydrocarbures gazeux
disponibles au titre du Gaz de Recouvrement seront de Cinquante pour cent (50 %) de la
production annuelle.

Il est entendu que chaque taux constitue un plafond annuel et que la valeur de la quantité de
Pétrole ou de Gaz ainsi prélevée pour une année déterminée ne saurait excéder le montant
effectif des dépenses recouvrables.

9.2 Toutes les dépenses non capitalisées de Recherche, d'Appréciation, d’Exploitation et
d'Abandon seront recouvrées par l'Entrepreneur en Dollars des Etats-Unis d'Amérique, à
l'identique, c'est-à-dire sans être productives d'intérêts et sans application d'aucun coefficient

d'actualisation. eu
détenus
UD aa pue ven ee me

Les conditions d'emprunts contractés par l'Entrepreneur ou de crédits qui lui sont octroyés,
devront être agréées par l'AUTORITE CONCEDANTE.

9.3 L’Entrepreneur pourra constituer une provision destinée à couvrir les dépenses d’ Abandon
imputables à une Concession et est en droit de recouvrer lesdites dépenses comme part du
Pétrole ou du Gaz de Recouvrement au moment de la constitution de cette provision. Celle-ci
sera constituée, selon la réglementation en vigueur. Les modalités et conditions de
constitution et de recouvrement de cette provision feront l'objet d'un accord entre ETAP et
l'Entrepreneur au moment opportun Le dit accord sera basé notamment sur les dispositions
suivantes :

- L'année à partir de laquelle l’Entrepreneur commencera à constituer la provision ;

- Le nombre des années durant lesquelles la provision sera constituée ; Le dit nombre
pourra être supérieur à trois.

- Les estimations des facteurs de calcul de la provision conformément aux modalités et
critères définis dans l’article 119 du Code des Hydrocarbures.

- Les conditions et les modalités d’ouverture du « compte spécial » prévu à l’article 121 du
Code des Hydrocarbures; ceci est sans préjudice des droits de l’Entrepreneur découlant
des dispositions de l’article 123.1 du Code des Hydrocarbures.

9.4 L’Entrepreneur peut bénéficier des avantages prévus par l’article 112.1 du Code des
Hydrocarbures dans les conditions fixées par ledit Code. Il est entendu que le bénéfice de la
majoration prévue des dépenses s’applique pour le Pétrole et/ou pour le Gaz de
Recouvrement.

9.5 Conformément à l’article 114.2.c du Code des Hydrocarbures, L’Entrepreneur aura le
droit de constituer une provision pour réinvestissement destinée à financer des dépenses de
recherche dans les conditions prévues à l’article 113.3 alinéa (a) du Code des Hydrocarbures
selon les termes et modalités cités ci-après :

a) La provision qui sera constituée sera recouvrée sous forme de quantités de Pétrole ou
Gaz de Recouvrement dansila limite des taux applicables à la Concession considérée,
soit aux taux définis à l’Article 9.1 du présent Contrat.

b) La provision ainsi constituée pourra être utilisée pour financer des travaux dans le
même permis ou dans d’autres permis de Recherche dans lesquels l’Entrepreneur a des
intérêts.

c) Les montants ainsi utilisés à financer des travaux de Recherche ne seront pas
imputables aux pétroles ou gaz de recouvrement de toutes autres concessions
attribuées à ETAP et à l’Entrepreneur.

d) La contribution de la dite provision pour réinvestissement portera à concurrence de
trente pour cent (30%) du montant des investissements considérées.

e) La provision ainsi constituée sera dans la limite de vingt pour cent (20%) du Pétrole ou
gaz de partage revenant à l’Entrepreneur durant l’Année de réalisation de la

Concession considérée. # .
- 14 /E
9.6 Au fur et à mesure de l'encaissement du produit de ses ventes de Pétrole ou de Gaz de
Recouvrement, l'Entrepreneur imputera ses revenus aux dépenses cumulées jusqu'à
recouvrement total des dépenses imputables à une Concession donnée.

9.7 Dans les soixante (60) jours suivant la fin de chaque Trimestre, l'Entrepreneur fera
parvenir à ETAP un relevé du cumul des dépenses et des revenus à partir du Pétrole ou du
Gaz de Recouvrement, accompagné des pièces justificatives nécessaires.

Pour le recouvrement par l'Entrepreneur des dépenses liées à toutes Opérations d'Exploration,
d'Appréciation, de Développement, de Production, de Production Economique et d'Abandon,
la valeur de la part de Production correspondante et définie ci-dessus, sera calculée
conformément aux dispositions de l'Article 12.

9.8 Aux fins du présent Article 9, il est précisé que pour le calcul des droits au Pétrole ou de
gaz de Recouvrement, la monnaie de compte sera le Dollar des Etats-Unis d’ Amérique.

Article dix : Partage de Production

10.1 Le reliquat du Pétrole ou Gaz produit durant chaque Trimestre, après prélèvement des
quantités prévues à l'Article 9, sera ci-après dénommé "Pétrole ou Gaz de Partage". Il sera
réputé propriété de l'Entrepreneur et d'ETAP et sera partagé entre ETAP et l'Entrepreneur,
conformément aux pourcentages définis ci-après :

Rapport R F ENTREPRENEUR (%)_ |_ ETAP (%)
Pétrole Gaz Pétrole Gaz
R< 0.7 40 45 60 55
0.7<R<IS 30 35 70 | 65
1.5<R22.5 720 25 80 75
SE 1 23 82 77

10.1.1 Pour une Année n, R est défini comme la différence entre X et Y divisée par la
quantité C (R = (X-Y) / CO).

«X» étant la valeur cumulative de la production d’hydrocarbures jusqu'à et y compris
Année n qui est égale au volume produit et commercialisé et multiplié par le prix de vente
FOB tel qu’approuvé par la Direction Générale de l'Energie et pour le gaz multipliée par le
prix de vente. s

«Y » la valeur cumulée de la part de Pétrole et /ou de Gaz de Partage revenant à ETAP

jusqu’à et y compris |’ Année n-1.
-15 (d° NN
«C » le montant cumulé des dépenses d’Exploration, d’Appréciation, de Développement et
d’exploitation imputables à la Concession considérée y compris les intérêts des emprunts
relatifs à 70% des investissements de développement de la Concession considérée jusqu’à et y
compris l’ Année n .

10.1.2 Au cours des trois mois précédant le début de la Production Economique et au cours du
dernier Trimestre de chaque Année (n — 1), ETAP et l’Entrepreneur estimeront le rapport
«R » pour l’année suivante en tenant compte des paramètres rentrant dans le calcul dudit
Rapport R tel que défini au paragraphe 10.13 ci-dessus. La base pour le calcul de ces facteurs
sera les budgets approuvés, les prévisions de production et des prévisions de prix basées sur
les prix obtenus par l’Entrepreneur et ETAP ( à l’exclusion des ventes de cette dernière au
marché local) durant | Année en cours.

La valeur obtenue dudit rapport R sera utilisé provisoirement pour le partage de production
durant |’ Année suivante.

Au cours du mois de juin de l’Année en cours, l’'ETAP et l’Entrepreneur recalculeront le
rapport « R » pour ladite Année en cours. Cette révision dudit Rapport « R » sera effectuée sur
la base des budgets révisés, des nouvelles prévisions de production et des prix réalisés et
prévus.

Au cours du mois de mars, l’'ETAP et l’Entrepreneur recalculeront le rapport «R » définitif
pour l’Année précédente. Ce calcul sera réalisé sur la base des dépenses et de la production
réalisée ainsi que des prix obtenus. Si la valeur du rapport « R » pour l’ Année considérée est
différente de celle ou celles qui a (ont) été prévue(s), des ajustements lors des prochains
enlèvements seront effectués.

10.1.3 Un comité paritaire, Entrepreneur / ETAP, sera constitué en temps opportun, ce comité
sera chargé de collecter les données relatives aux paramètres rentrant dans le calcul du rapport
R tels que prix, production et budget et de faire des recommandations relatives au calcul dudit
rapport « R »

10.2 Les Parties fixeront dans les six (6) mois précédant la mise en production d'une
Découverte Economique une procédure régissant les modalités de programmation des
enlèvements de Pétrole pour le compte de chaque Partie. A cet effet elles concluront un
accord d'enlèvement ("Lifting Agreement") sur la base notamment des dispositions suivantes:

- La Partie sous enleveur aura le droit de combler son déficit d'enlèvement sur la production
future ; une limite d’un pourcentage de cette production future pourrait être fixé dans
l’accord d’enlèvement ;

- Les pénalités applicables à la Partie qui refusera d’enlever ses droits sur la production
disponible au terminal ;

-  L’Opérateur aura la charge de calculer périodiquement les droits de chaque Partie du
Pétrole disponible au terminal.

En cas de production de Gaz, les conditions et les modalités de livraison de Gaz seront
conformes au contrat de vente de Gaz relatif à la Concession considérée.

10.3 L'Entrepreneur, trente (30) jobrs au moins avant le début de chaque Trimestre suivant
une Production régulière, soumettra par écrit à ETAP une prévision faisant ressortir la

PF

116,
quantité totale de Pétrole ou de Gaz que l'Entrepreneur estime pouvoir être produite, récupérée
et transportée en vertu des présentes durant le Trimestre considéré. “

10.4 Aux fins de l’Article 12, il est précisé que la monnaie de compte sera le Dollar des Etats-
Unis d’ Amérique.
Article onze : Cession au marché local

11.1 L'Entrepreneur est exempté de toute obligation de cession ou de vente de Pétrole brut à
l'AUTORITE CONCEDANTE et/ ou au marché local. En conséquence, l'Entrepreneur n'est
pas et ne sera pas tenu de vendre une partie de la production de Pétrole brut lui revenant pour
les besoins de la consommation intérieure tunisienne; étant entendu que cette opération de
vente reste du ressort exclusif de l'ETAP.

11.2 Il est néanmoins entendu que l'Entrepreneur donnera, pour ses ventes de Pétrole, priorité
à ETAP, à prix et conditions commerciales identiques et ce sous réserve des engagements que
l'Entrepreneur peut avoir pris avec des tiers.

Article douze : Détermination du prix du Pétrole et du Gaz

12.1 Les deux Parties conviennent que pour le Pétrole produit dans le Permis et les Concessions
qui en seront issues, le prix du Baril de Pétrole vendu, cédé entre les Parties, comptabilisé ou
référencé, est déterminé sur la base du prix de vente réel FOB (port d'exportation tunisien) tel
que défini au Cahier des Charges conformément aux modalités ci-après :

a. Les différentes qualités de Pétrole produites dans les Concessions issues du Permis seront
regroupées en catégories, basées sur des caractéristiques similaires en densité, teneur en soufre
et métaux, point de liquéfaction, rendement en produits, etc.

b. Le prix FOB pour la période applicable, sera fixé par les Parties sur la base des prix réels des
livraisons faites par ETAP et l'Entrepreneur à des tiers indépendants pendant ladite période,
exclusion faite des livraisons sur le marché local.

Aux fins du présent alinéa, les livraisons aux tiers indépendants du Pétrole incluront toutes
opérations commerciales à l'exclusion des :

- ventes directes ou indirectes par l'entremise de courtiers, du vendeur à une Société
Affiliée telle que définie dans le présent Contrat ;

- échanges de Pétrole, transaction par troc, ou impliquant des restrictions, ventes forcées, et
en général toute vente de Pétrole motivée entièrement ou en partie, par des considérations
autres que celles prévalant normalement dans une vente libre de Pétrole ;

- ventes résultant d'accord entre gouvernements, ou entre gouvernements et sociétés
étatiques

c. Aussitôt que possible après la fin de chaque Trimestre, la valeur moyenne du Pétrole ayant
fait l'objet de ventes exclues par le paragraphe b) ci-dessus sera déterminée (en Dollars U.S. par
Baril, FOB Tunisie) par le Comité par comparaison avec les prix par Baril d'un échantillonnage
de pétroles librement négociés de qualités comparables aux prix du Pétrole vendu. Les prix
retenus seront ceux publiés dans les marchés internationaux pendant la même période, et
notamment par le "Platt's Crude Oil Market Wire".

Les prix du pétrole brut de référence seront ajustés pour tenir compte des différences de qualité,

quantité, notoriété, conditions de production, coûts de transport, date de livraison, termes de
paiement et autres éléments contractuels.

D A
Les qualités de pétrole brut de référence seront sélectionnées pour cet échantillonnage par
accord mutuel entre les Parties et les autorités tunisiennes. Préférence sera donnée aux pétroles
de qualité comparable au pétrole tunisien, originaires d'Afrique ou du Proche Orient, et vendus
régulièrement sur les mêmes marchés que le pétrole tunisien.

d. Pour la valorisation du stock final annuel arrêté au 31 Décembre de chaque exercice, le prix
FOB sera fixé par les Parties en tenant compte des prix réels FOB des quatre Trimestres de
l'Année tels que définis au paragraphe b) ci-dessus sur la base de la moyenne pondérée des
quantités enlevées durant chaque Trimestre par les Parties.

e. En cas de différend entre les Parties sur la fixation du prix du Pétrole selon les modalités
indiquées ci-dessus, il sera fait recours aux dispositions du paragraphe 12.2. ci-après.

12.2 Toute contestation ou différend entre les Parties concernant le mode de détermination de
prix, ou la sélection du pétrole brut de référence, selon les termes de cet Article sera résolu par
un expert unique nommé conjointement par les Parties, dans un délai d'un mois. À défaut
d'accord sur un tel expert, celui-ci sera désigné par le Centre International d’Expertise de la
Chambre de Commerce International. L'expert devra rendre sa sentence dans un délai d'un (1)
mois à compter de sa désignation. La décision de l'expert sera définitive et liera les Parties. Les
frais d’expertise seront partagés par moitié entre l’'ETAP et l’Entrepreneur.

Dans l'attente de la décision de l’expert, le prix du Pétrole applicable provisoirement à un
Trimestre sera le Prix du Marché du Trimestre précédent. Tout ajustement nécessaire sera
réalisé au plus tard trente (30) jours après l'établissement du prix du Pétrole pour le Trimestre
considéré.

12.3 S'il s'agit de Gaz, la valeur de Gaz de Recouvrement à laquelle l'Entrepreneur a droit sera
déterminée comme suit :

a. Pour le gaz vendu au marché local, le prix garanti par lAUTORITE CONCEDANTE
conformément à la Convention, et aux Articles 73.1 et 73.2 du Code des Hydrocarbures.

b. Pour le gaz exporté, le prix sera déterminé, mufatis mutandis, conformément aux dispositions
des paragraphes 1 et 2 du présent Article.

Article treize : Dispositions particulières au Gaz

13.1 Si du gaz est produit ou est susceptible d'être produit à partir du Permis, ETAP et
l'Entrepreneur étudieront toutes les alternatives économiques possibles pour l’utilisation de
tout gaz découvert, produit ou susceptible d’être produit et décideront de la meilleure solution
aussi bien pour ETAP que pour l'Entrepreneur.

13.2 Les Parties conviennent qu'une telle étude prendra en compte l'obligation
d'approvisionner le marché local tunisien. Le prix de vente de tout hydrocarbure gazeux fourni
au marché tunisien sera celui garanti par l'AUTORITE CONCEDANTE en vertu de la
Convention et de l’Article 73.1 du Code des Hydrocarbures.

13.3 L'Entrepreneur sera autorisé à employer, à titre gratuit, le Gaz associé et non-associé
pour ses propres besoins sur les chantiers d'extraction ou les unités de traitement pour les
Opérations de Production et réinjection dans les Gisements du Permis.

4 à
13.4 Toute quantité de Gaz associé, en dehors de celle utilisée comme prévu ci-dessus et qui
ne sera pas commercialisée par l'ETAP et/ou l'Entrepreneur pourra être brûlée par l’Opérateur
après autorisation de l AUTORITE CONCEDANTE.

Article quatorze : Dispositions particulières aux eaux souterraines

L'Entrepreneur s'efforcera de préserver la qualité des nappes d'eaux souterraines qu'il pourrait
découvrir lors de ses Opérations Pétrolières. En particulier les programmes de tubage et
d'abandon des puits de Recherche seront tels qu'ils permettront, le cas échéant, la récupération
par les autorités tunisiennes de ces puits aux fins d'exploitation des nappes aquifères.

Article quinze : Propriété

15.1 Tous les actifs immobilisés, biens mobiliers et, de façon exhaustive, toutes les
acquisitions issues des Opérations Pétrolières exécutées conformément au présent Contrat,
deviendront la propriété de l'ETAP au fur et à mesure que l'Entrepreneur aura recouvrés les
coûts correspondants.

15.2 Le recouvrement des dépenses issues des Opérations Pétrolières se fera dans l'ordre
suivant :

1. Recherche et Appréciation ;
2. Développement ;
3. Production.

Etant entendu que la priorité de recouvrement sera donnée aux immobilisations et dans l'ordre
de leur acquisition.

15.3 Pendant la validité du présent Contrat, l'Entrepreneur a le droit d'utiliser, prioritairement
sans limitation et à titre gratuit, tous les biens transférés à l'ET AP, situés ou affectés au Permis
et Concessions et ce, pour l'usage exclusif dans le Permis et dans ses Concessions. Pour toute
utilisation dans tout autre Permis du même Entrepreneur et aux Concessions qui en sont
issues, les conditions et les modalités seront arrêtées d’un commun accord.

15.4 Pendant la validité ou après l'expiration du présent Contrat, l'Entrepreneur pourra faire
usage des biens, propriété de l'ETAP sur ses autres Permis et Concessions, conformément à
des conditions à convenir entre les Parties le moment opportun.

Ü
15.5 Les biens appartenant à l'ETAP sont inaliénables par l'Entrepreneur et ne peuvent être
vendus, cédés, loués ou envoyés à l'épave qu'avec l'accord explicite de l'ETAP.

15.6 Afin de ne pas compromettre la bonne exécution du présent Contrat, l'ETAP s'engage
formellement à ne pas céder ou autrement disposer de tout bien susmentionné, sans l'accord
préalable et écrit de l'Entrepreneur, ce dernier s'engageant, de son côté, à ne pas refuser de
donner un tel accord sans motif légitime.

Article seize : Procédure comptable

16.1 L'Entrepreneur devra tenir en Tunisie, les livres comptables, conformément à la
Procédure Comptable prévue en Annexe 1 et aux pratiques comptables admises et
généralement utilisées dans l'industrie pétrolière internationale, ainsi que tous autres livres ou

LA #

)
archives nécessaires pour justifier du travail accompli et de la valeur de tout Hydrocarbure
produit et récupéré en vertu du présent Contrat. z

16.2 Sans préjudice des dispositions de l’ Article 9, paragraphe 7 et de l’Article 10 paragraphe
4 ci-dessus, l'Entrepreneur tiendra ses livres de comptes en Dinars Tunisiens en conformité
avec les prescriptions légales.

16.3 L'Entrepreneur présentera un état mensuel des dépenses et des revenus en Dollar des
Etats-Unis d'Amérique qui fera ressortir les dépenses totales et les écarts par rubrique
budgétaire.

16.4 Le relevé trimestriel sera préparé et communiqué sur la base des mêmes comptes que
ceux fixés pour les écarts mensuels, objet du paragraphe précédent.

Article dix-sept : Contrôle des changes

L'Entrepreneur se conformera à la réglementation de contrôle des changes en vigueur en
Tunisie telle qu'aménagée par la Procédure de Change annexée à la Convention (Annexe B).

Article dix-huit : Archives des opérations

18.1 L'Entrepreneur a l'obligation de la tenue et de la conservation des archives techniques,
financières et administratives de toutes les Opérations Pétrolières sur le Permis et les
Concessions.

18.2 Les archives relatives aux Opérations Pétrolières dont les dépenses y afférentes ont été
recouvrées par l'Entrepreneur deviennent propriété de l'ETAP.

18.3 A l'expiration du présent Contrat, toutes les archives seront restituées à l'ET AP.

18.4 Durant la validité du présent Contrat, chacune des Parties a le libre accès et l'usage des
archives sous réserve des obligations de confidentialité.

18.5 L’Entrepreneur peut remettre, par anticipation à ETAP et à tout moment, toute archive
qu'il ne peut ou ne veut conserver.

18.6 L’Opérateur communiquera à ETAP, sous forme appropriée, toute information
technique, financière ou adminisfrative relatives aux Opérations Pétrolières, selon des
modalités à convenir entre les Parties.

18.7 L'ETAP, pourra disposer librement de toutes les données et informations techniques et
économiques recueillies dans le cadre des Opérations Pétrolières afférentes au présent
Contrat, sous réserve d'expiration d'un délai de trente (30) mois à dater de leur acquisition
et/ou que les coûts correspondants aient été recouvrés par l’Entrepreneur.

18.8 L’Opérateur pourra conserver et utiliser pour ses besoins propres copie de toutes
données, archives ou rapports, ainsi qu'un échantillonnage représentatif des forages effectués

sur l'ensemble du Permis. 7
L
Article dix-neuf : Accès aux travaux par les représentants de l'ETAP

19.1 Les représentants d'ETAP auront accès, à tout moment et aux frais de l'ETAP, aux
chantiers de travaux sur le Permis et sur les Concessions qui en seraient issues, afin d'assister
aux Opérations Pétrolières en cours et ce, selon des modalités à convenir entre les Parties.

19.2 L'accès aux chantiers par les représentants d'ETAP n'engagera jamais la responsabilité
civile ou autre de l’Entrepreneur.

19.3 Les dits représentants bénéficieront d'une assistance de la part des agents et employés de
l’Opérateur et de telle sorte que rien ne mettra en danger ou n'entravera la sécurité ou
l'efficacité des Opérations Pétrolières.

19.4 L’Opérateur accordera aux représentants d'ETAP, les mêmes facilités qu'il accorde à ses
propres employés dans les zones d'opérations. Il leur accordera notamment à titre gratuit
l'usage, d'une superficie raisonnable de bureaux, ainsi qu'un hébergement avec équipement
adéquat pendant la durée de leur séjour à l'intérieur des zones d'opérations.

19.5 Toute information, obtenue par ETAP ou ses représentants lors des séjours sur les
chantiers de l’Entrepreneur, devra être gardée confidentielle et ne pourra pas être divulguée
pendant la validité du présent Contrat sans l'accord écrit préalable de l’Entrepreneur.

Article vingt : Emploi du personnel dans les Opérations Pétrolières

L'Entrepreneur emploiera du personnel local et étranger conformément à la réglementation et
à la législation en vigueur et à l'Article 54 du Cahier des Charges annexé à la Convention.

Article vingt et un : Achats et fournitures

Dans l'acquisition d'installations, équipements et fournitures pour les Opérations Pétrolières,
l’Entrepreneur donnera préférence aux matériels, services et biens produits localement si de
tels matériels, services et produits peuvent être fournis à des prix, grades, quantités, qualités,
délais de livraison et autres termes commerciaux équivalents ou plus favorables que ceux
auxquels de tels matériels, services et produits peuvent être fournis à partir de l'étranger.

Article vingt-deux : Assurances et-responsabilités

22.1 L’Entrepreneur justifie qu’il a souscrit les assurances couvrant les risques qui lui
incombent, dans le cadre des dispositions légales en vigueur et les décisions prises par le
Comité Conjoint de Gestion.

22.2 Sous réserve des dispositions de l'Article 29 paragraphe 2 ci-après, aucune Partie n'est
tenue d'aucun paiement au bénéfice de l'autre Partie pour tout dommage ou perte résultant de
la conduite des opérations, à moins que ce dommage ou perte ne résulte d'une faute
professionnelle caractérisée ou délibérée de l'un de ses dirigeants ou cadres; il est entendu
toutefois que l'expression "faute professionnelle caractérisée ou délibérée" ne saurait
s'appliquer aux omissions, erreurs ou fautes commises de bonne foi par l'un quelconque des
cadres ou dirigeants dans l'exercice des pouvoirs et latitudes conférées à l’Entrepreneur en
vertu du présent Contrat.

22.3 A l'exception des dispositions du paragraphe 2 ci-dessus ou sauf disposition expresse

contraire contenue dans le présent Contrat, tous dommages, pertes, responsabilités et dépenses
connexes encourus ou nés du fait des opérations visées dans le présent Contrat, y compris

1

blessures ou mort d'homme, et y compris les installations de stockage et d'exportation fournies
sont supportés par la (les) Partie(s) à qui la faute incombe.

Article vingt-trois : Lois, Règlements

23.1 L'Entrepreneur sera soumis aux dispositions du présent Contrat ainsi qu'à toutes lois ou
réglementations dûment édictées par l AUTORITE CONCEDANTE et qui ne sont pas
incompatibles ou contradictoires avec la Convention et/ou le présent Contrat.

23.2 Les droits et obligations de l’Entrepreneur et d'ETAP, en vertu et durant la validité du
présent Contrat, seront régis par et conformément aux dispositions de la Convention et du
présent Contrat et du Code des Hydrocarbures et des textes pris pour son application en
vigueur à la date de la signature de la Convention.

Article vingt-quatre : Cession

Conformément aux dispositions de l’article 114.4. du Code des Hydrocarbures et de l’article 5
de la Convention, les Parties appliqueront les dispositions ci-après, dans le cas d’aliénation
totale ou partielle sous quelque forme que soit (cession, transfert, …) des droits, obligations et
intérêts détenus par l’Entrepreneur et découlant du présent Contrat.

24.1 Sous réserve des dispositions des Articles 15 et 23 ci-dessus, l’Entrepreneur a le droit de
vendre, céder, transférer, transmettre ou disposer de quelque manière que ce soit de tout ou
partie de ses droits, obligations, intérêts découlant du présent Contrat, à des tiers
conformément aux dispositions du Code des Hydrocarbures et de la Convention et de
démontrer la compétence technique et l’aptitude financière du cessionnaire pour ce qui
concerne l’exécution du présent Contrat . Toute cession devra obtenir le consentement
préalable d’'ETAP, lequel ne peut être refusé sans motif légitime. Un accord de transfert
(Accord de Transfert) sera conclu entre l'ETAP, le cédant et le cessionnaire et sera soumis à
l AUTORITE CONCEDANTE, pour approbation.

24.2 l’Entrepreneur aura le droit de vendre, céder, transférer, transmettre ou autrement
disposer de quelque autre manière que ce soit de tout ou partie de ses droits, obligations,
intérêts découlant du présent Contrat à ses Sociétés Affiliées. Un Accord de Transfert sera
conclu entre l’'ETAP, le cédant et le cessionnaire et il sera soumis à l’AUTORITE
CONCEDANTE, pôur approbation.

24.3 A l'occasion de toute cession eh vertu du présent Article, l’Entrepreneur fournira à ETAP
un engagement sans réserve du cessionnaire par lequel ce dernier s'engage à assumer toutes
les obligations qui lui ont été cédées par l’Entrepreneur et découlant de la Convention et de
ses Annexes et du présent Contrat.

En contrepartie de ce qui précède, ETAP garantit au cessionnaire le maintien intégral des
avantages accordés à l'Entrepreneur par le présent Contrat.

24.4 En cas de cession totale de ses droits et obligations par l’Entrepreneur en vertu du présent
Article, les représentants de l’Entrepreneur au sein du Comité Conjoint de Gestion seront
remplacés par les représentants du cessionnaire et ETAP conservera le même nombre de

sièges au sein dudit Comité.
L

744

- 22
Article vingt-cinq : Données et informations à caractère confidentiel

Les études, données et informations recueillies lors des opérations réalisées au titre du présent
Contrat sont propriété du Titulaire.

A l’exception des renseignements statistiques courants, l’Entrepreneur ne peut communiquer à
un tiers toutes informations tels que rapports sismiques, données techniques, etc. concernant
le Permis et les Concessions qui en sont issues et relatives aux opérations réalisées dans le
cadre du présent Contrat, avant d’avoir obtenu l’accord préalable de l’'ETAP. Un tel accord ne
devra pas être refusé sans raison dument justifiée...

Il est toutefois précisé que cette disposition ne fait pas obstacle à la communication des
informations aux Autorités Tunisiennes, à tout tiers habilité par la loi à recueillir de telles
informations, à des sociétés ou organismes affiliés ainsi qu’aux tierces parties avec lesquelles
l’Entrepreneur, de bonne foi, mène des négociations de financement. Ces tierces parties sont
également tenues de garder ces informations confidentielles.

Tous les rapports et informations fournis à ETAP par l’Entrepreneur seront considérés comme
confidentiels pendant toute la durée de validité du présent Contrat L'ETAP ne pourra divulguer
ces documents à des tiers sans l’accord préalable et écrit de l’Entrepreneur, à l’exception de
toute personne employée par elle ou travaillant pour son compte.

L’ETAP pourra utiliser les informations fournies par l’Entrepreneur dans le but de préparer et
de publier tout rapport requis par la loi ainsi que tout rapport et étude d'intérêt général.

Nonobstant les dispositions ci-dessus, l'ETAP pourra mettre dans le domaine public toute
information relative à une zone sur laquelle lEntrepreneur n'a plus de droits exclusifs à la suite
de leur expiration, de la renonciation, du retrait ou de la résiliation du Contrat sur ladite zone.

Toute publication de presse relative aux résultats des opérations menées dans le cadre du
présent Contrat fait l’objet d’une concertation préalable entre l’'ETAP et l’Entrepreneur après
consultation de | AUTORITE CONCEDANTE.

Article vingt-six : Force majeure

26.1 Tout manquement de l'une des Parties à une quelconque clause ou condition du présent
Contrat ne lui sera pas opposable si ce manquement découle d'un cas de Force Majeure, et ce
pendant toute la durée de ladite Force Majeure.

1
26.2 Tout délai, engageant les Parties, prévu dans le présent Contrat pour l'accomplissement
par une Partie de toute action devant ou pouvant être faite en vertu du présent Contrat sera
augmenté d'une période équivalente à celle durant laquelle ladite Partie se trouve dans
l'incapacité de réaliser de telles actions pour cause de Force Majeure, en plus d'une période
adéquate pour la réparation de tout dommage subi pendant cette durée.

26.3 La Force Majeure signifie tout événement imprévisible, irrésistible et extérieur à la Partie
qui l'invoque ou s'en prévaut, tels que, les tremblements de terre, tempêtes, inondations,
foudre ou autres mauvaises conditions atmosphériques, guerre, embargo, blocus, émeutes ou
désordres civils, les cas fortuits et les actes du gouvernement, en dehors des actes qui
pourraient être dictés par le Gouvernement conformément au Code des Hydrocarbures et de la
Convention.

4

23
US UDpUDIUUND LU pavueas Dés Le ne cn

l'amiable.

2- A défaut d’un règlement amiable entre eux dans un délai de trois (3) mois à partir de la
notification du différend par la partie la plus diligente, les Parties conviennent de recourir à
l'expertise pour le règlement amiable de leur différend. L'expert sera nommé par accord entre
les Parties. À défaut d'accord entre les Parties quant à la désignation de l’expert dans un délai de
(2) mois à compter de la date de ladite notification, la Partie la plus diligente sera en droit de
recourir au Centre International d’Expertise de la Chambre de Commerce Internationale,
conformément au Règlement d’Expertise Technique de celui-ci. Les frais et honoraires de
l'expert seront supportés à parts égales par l’Entrepreneur et le Titulaire.

3- A défaut de l’aboutissement de la procédure d’expertise, le différend sera soumis à l'arbitrage
et tranché définitivement suivant le Règlement d’Arbitrage de la Chambre de Commerce
Internationale ("CCI") en vigueur à la date d’introduction de la procédure d’arbitrage.

Les Parties conviennent que :

a) La Partie qui désirera recourir à l’arbitrage notifiera l’autre Partie conformément à
l'Article 4 du Règlement d’arbitrage de la CCI ;

b) Le tribunal arbitral sera composé par trois (3) arbitres désignés conformément
aux Règles de la CCI. Aucun arbitre ne sera ressortissant des pays auxquels
appartiennent les Parties ;

c) Le lieu de l'arbitrage sera Paris (France) ;
d) La loi et la procédure applicables seront celles de la législation tunisienne ;

e) La langue de l'arbitrage sera le français. Tous les documents devront être soumis
en langue française ou avec une complète traduction en français au cas où ils sont
établis dans une langue autre que la langue française. Toute déposition orale
pourra être faite dans une autre langue que le français à la condition que la Partie
qui y aura recours procède à une traduction simultanée en français. Le coût de
toute traduction ou de toute interprétation en français devra être entièrement
supporté par la Partie au nom de laquelle la déposition ou le document en langue
autre que le français a été soumis,

# 1 A aÿa 4 : 4 à
La sentence arbitrale rendue sera définitive et aura l'autorité de la chose jugée à
l'égard des Parties. Elle sera exécutée ou rendue exécutoire devant tout tribunal
ayant juridiction. de la même manière qu'un jugement rendu par ce même tribunal ;

g) Les Parties se conformeront à toute mesure conservatoire ordonnée ou
recommandée par le tribunal arbitral ;

h) Les frais d'arbitrage seront supportés également entre l’Entrepreneur et le
Titulaire, sous réserve de la décision du tribunal concernant leur répartition ;

i) L'introduction d'une procédure d'arbitrage entraîne la suspension des dispositions
contractuelles (à l’exception d’un arrêt de production) en ce qui concerne l’objet du
différend, mais laisse subsister tous autres droits et obligations des Parties au titre

de la présente Convention. A1

24
En cas de litige en cours, la présente clause d’arbitrage restera valable même en cas de nullité,
de résiliation, d’annulation ou d’expiration du présent Contrat. -

Par le recours à l’arbitrage, les Parties renoncent expressément a toute immunité de juridiction
et d'exécution.

Chacune des parties au litige se soumet irrévocablement aux Règles de la « C.C.I. » et de ce
fait, renonce irrévocablement à toute action de quelque nature que ce soit qui pourrait être un
obstacle à toute procédure d’arbitrage et à toute procédure pour reconnaître, confirmer,
appliquer ou donner effet à toute sentence arbitrale rendue par le Tribunal d’ Arbitrage.

Article vingt huit : Statut des Parties

28.1 Les droits, devoirs, obligations et responsabilités se rapportant à ETAP et à
l’Entrepreneur en vertu du présent Contrat s'entendent séparément et individuellement et non
solidairement ou collectivement ; étant admis que le présent Contrat ne doit pas être compris
comme constituant une association.

28.2 ETAP veillera à accomplir toute formalité légale ou administrative requise par la loi, les
règlements ou l'administration pour sauvegarder ses droits en tant que Titulaire du Permis et
des Concessions en dérivant, et préserver les intérêts de l’Entrepreneur.

28.3 Les requêtes et demandes qui seront présentées par l’Entrepreneur à ETAP pour
l'Autorité Concédante seront considérées comme des obligations de faire vis-à-vis de
l’Entrepreneur et se résoudront en cas d'abstention ou d'omission, malgré les rappels de
l’Entrepreneur à cet effet, en dommages et intérêts.

28.4 Le présent Contrat est conclu dans le cadre de la Convention. Sauf stipulation expresse
du présent Contrat, les droits et obligations du Titulaire du Permis résultant de ladite
Convention seront applicables à l’Entrepreneur.

Article vingt neuf : Résiliation

29.1 ETAP pourra résilier le Contrat si l’Entrepreneur n’exécute pas l’une des obligations que
le présent Contrat met à sa charge, sous réserve que celui-ci ait au préalable reçu une mise en
demeure dûment motivée concernant la défaillance constituée et qu’il n’y remédie pas, dans
un délai de quatre-vingt dix (90) jours à compter de la date de réception de la mise en
demeure.

'
29.2 En cas de résiliation du présent Contrat, les immobilisations et autres actifs et propriétés
seront répartis entre les Parties en fonction du recouvrement des dépenses correspondant aux
dits immobilisations et actifs. Il est entendu que les obligations de chacune des Parties
découlant du Contrat, de la Convention et du Code des Hydrocarbures notamment, ainsi que
celles nées de décisions valablement prises en application du présent Contrat survivront pour
les besoins de l’apurement des comptes.

Article trente : Modification du contrat
Les dispositions du présent Contrat ne peuvent être amendées que par avenant écrit conclu

entre les Parties et approuvé par J AUTORITE CONCEDANTE et ce conformément aux
dispositions de l’article 97 du Code des Hydrocarbures.

sé

/

25
She |

Article trente et un : Enregistrement

Le présent Contrat de Partage de Production est dispensé des droits de timbre et sera
enregistré sous le régime du droit fixe conformément à l’Article 100.a. du Code des
Hydrocarbures.

Article trente-deux : Entrée en vigueur et durée du contrat

Le présent Contrat est conclu dans le cadre de la Convention relative au Permis ; il prendra
effet à la même date que celle-ci.

Le présent Contrat de Partage de Production est conclu sous réserve de son approbation par
l AUTORITE CONCEDANTE et ce conformément à l’article 97 du Code des Hydrocarbures

Article trente-trois : Dispositions diverses

33.1 Toute notification, requête, demande, accord, approbation, consentement, instruction,
délégation, renonciation ou autre communication requise ou pouvant être donnée en vertu du
présent Contrat sera faite par écrit et sera considérée avoir été correctement effectuée quand
elle est notifiée par écrit et remise personnellement à un représentant autorisé de la Partie à
laquelle cette notification est destinée ou quand elle est adressée par lettre recommandée, fax,
télégramme ou courrier électronique à une Partie à l'adresse ci-après ou à toute adresse
désignée par une Partie par écrit.

Etant entendu que toute notification faite par fax ou courrier électronique devra être confirmée
par d’autres moyens de notification cités ci-dessus.

ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES

Monsieur Le Président Directeur Général
27 bis, Avenue Khéreddine Pacha.
Tunis, TUNISIE

Téléphone : 00 216 71 782.288

Télex : 15128 - 13877

Fax : 00 216 71 786 141

AL THANI CORPORATION LIMITED
Monsieur Le Président

P.0.Box 88188 0
Dubai- UNITED ARAB EMIRATES
Téléphone : 00 971 4 331 1000

Fax : 00 971 4 331 0808

En cas de changement d’adresse d’une des Parties, la Partie concernée devra le notifier à
l’autre Partie par lettre recommandée avec accusé de réception.

#1

- 26
33.2. Les obligations de chaque Partie, résultantes de la Convention, du présent Contrat ou de
toute décision du Comité Conjoint de Gestion, devront être exécutées par la Partie concernée
avec célérité, en prenant en considération l'exécution efficace et économique des Opérations
Pétrolières. Les Parties coordonneront leurs efforts pour atteindre cet objectif.

Fait à Tunis, le.

en sept (7) exemplaires originaux

Pour PEntreprise Tunisienne Pour AI Thani Corporation
d’Activités Pétrolières Limited
Taieb EL KAMEL Abdallah Saeed AL THANI
Président Directeur Général Président
Ü
L
07

28
(ep |

Article Premier : Objet

L'objet de la présente Procédure Comptable, Annexe 1 au Contrat de Partage de Production
pour les Opérations Pétrolières dans le Permis El Jem et les Concessions qui en seraient issues
et dont elle fait partie intégrante, est de définir les principes et les méthodes relatifs à la
comptabilisation détaillée et à la tenue des livres et rapports financiers liés à la déclaration par
l’Entrepreneur à ETAP des Dépenses liées à toutes Opérations de Recherche de
Développement, de Production, de Production Economique et d’ Abandon, ainsi que des états
relatifs au Pétrole et Gaz de Recouvrement et de Partage.

La Procédure Comptable est subordonnée au Contrat de Partage de Production, et sera en
conséquence appliquée conformément aux termes de ce Contrat.

Article deux : Définitions

Les définitions en usage dans cette Procédure Comptable seront celles du Contrat de Partage
de Production, les définitions additionnelles suivantes s'appliqueront également:

1. "Matériel": signifie les biens meubles, y compris les équipements, matériels et matériaux
acquis et détenus pour être utilisés dans les Opérations Pétrolières.

2. "Pétrole, ou Gaz de Recouvrement": signifie Pétrole ou Gaz produit et récupéré du
Permis et/ou de toute Concession d'Exploitation en dérivant, non utilisé dans les Opérations
Pétrolières, et qui sera attribué à l’Entrepreneur pour le recouvrement de toutes ses dépenses,
conformément à l'Article 9 du Contrat de Partage de Production, dans le cadre desdites
Opérations.

3. "Pétrole ou Gaz de Partage" : signifie Pétrole ou Gaz produit et récupéré du Permis et/ou
de toute Concession d'Exploitation en dérivant, et non utilisé dans les Opérations Pétrolières
ou récupéré par l’Entrepreneur au titre du Pétrole ou Gaz de Recouvrement. Ce Pétrole ou
Gaz de Partage sera réparti entre ETAP et l'Entrepreneur selon les dispositions de l'Article 10
du Contrat de Partage de Production.

Article trois : Date d’Effet et durée

La Date d'Effet et Ja durée de la présente Procédure Comptable sont celles du Contrat de
Partage de Production, dont elle fait partie intégrante.

Toutefois, dans l'éventualité de résiliation du Contrat de Partage de Production ou cessation
d'effet pour tout autre motif que par défaut d'objet, la présente Procédure Comptable,
éventuellement modifiée en conséquence, restera en vigueur entre l’Entrepreneur et ETAP
tant qu'il subsistera entre eux des liens financiers et comptables issus du Permis ou de
Concession(s) en dérivant.

Article quatre : Tenue de la comptabilité

4.1 L’Entrepreneur tiendra la comptabilité analytique des dépenses réalisées sur le Permis et
toute(s) Concession(s) en dérivant, conformément au découpage budgétaire, c'est-à-dire
ventilée selon les différentes phases des opérations : géologie, géophysique, forages,
installations de production, exploitation, etc., selon un plan approuvé par le Comité Conjoint
de Gestion. w.

29
Ex

4.2 L’Entrepreneur tiendra les comptes financiers des Opérations Pétrolières sur des comptes
spécialement ouverts à cet effet, où seront enregistrées les dépenses imputées aux Opérations
Pétrolières, les paiements effectués par l’Entrepreneur et les états afférents au Pétrole ou Gaz
de Recouvrement et de Partage calculés conformément aux Articles 9 et 10 du Contrat de
Partage de Production.

4.3 L’Entrepreneur conservera pour des raisons légales ses livres de comptes et pièces de
comptes en Dinars Tunisiens.

4.4 La monnaie de compte pour les calculs du Pétrole et Gaz de Partage et de Recouvrement
sera néanmoins le Dollar des Etats-Unis d’ Amérique (US Dollar ou US $). Les dépenses en
Dinars Tunisiens ou toute autre monnaie étrangère autre que le Dollar des Etats-Unis
d'Amérique (US $) seront traduites en Dollars US au cours moyen interbancaire du mois en
question, tel que publié par la Banque Centrale de Tunisie (B.C.T.).

4.5 L’Entrepreneur aura la faculté de présenter un état mensuel des dépenses et revenues en
US Dollars. Ledit état fera ressortir les dépenses totales par rubrique budgétaire.

4.6 Le relevé trimestriel, objet de l'Article 9, paragraphe 7 du Contrat de Partage de Production
sera préparé et communiqué sur la base des mêmes principes que ceux fixés pour les états
mensuels, objet du paragraphe précédent.

4.7 Aux fins des dispositions du paragraphe 4.3 ci-dessus, les dépenses encourues en devises
étrangères seront comptabilisées en Dinars Tunisiens au taux défini au paragraphe 4.4 ci-dessus.

Article cinq : Coûts et dépenses imputables

Les dépenses de toute nature, liées à toutes les Opérations Pétrolières engagées par
l’Entrepreneur pour la réalisation des objectifs définis par les programmes et budgets adoptés
par le Comité Conjoint de Gestion, seront imputées sur les comptes analytiques ouverts à cet
effet et conformément aux dispositions de l'Article 4 ci-dessus.

5.1 Les Charges pour prestations fournies par des entreprises externes ou dépenses directes :
elles représentent des charges de tiers et des dépenses chargées au coût réel et comprennent à
titre énonciatif et non limitatif, ce qui suit:

5.1.1 Les équipements et les matières consommables, destinés à être utilisés et consommés sur
le Permis et les Concessions qui ep seront issues. Le coût comprendra le prix d'achat et les
autres frais y afférents, effectivement encourus, tels que: emballages, transport, fret, stockage,
chargement et déchargement, assurances droits et taxes douanières et autres taxes locales.

Les règles applicables à l'acquisition, à la cession et à la gestion des matières consommables
sont définies à l'Article 6 ci-dessous.

5.1.2

a. Les prestations fournies par les contractants et autres entreprises externes, y compris les
prestations spécifiques, techniques et autres fournies par toute Société Affiliée à

l’Entrepreneur. À

Lesdites prestations sont fournies au prix coûtant. 1

- 30
b. L’Entrepreneur pourra, au besoin, demander à ETAP de fournir des prestations tels
qu'études, mesures et analyses de laboratoire, retraitement sismique, etc. Les conditions et
les modalités de réalisation et de facturation seront arrêtées d'un commun accord le moment
opportun.

c. Il est précisé que par "prestations" il faut entendre tous travaux et services extérieurs au
sens du Plan Comptable National Tunisien.

5.1.3 Le transport, les frais de déplacement et de subsistance du personnel requis pour la
réalisation des Opérations Pétrolières, y compris les frais de déplacement des représentants de
l’Entrepreneur en dehors de la Tunisie pour des discussions techniques. Lorsque le
déplacement concerne également d'autres activités, la dépense sera répartie équitablement
entre l'ensemble de ces activités.

5.1.4 Impôts, droits et taxes éventuellement dus au titre de la réalisation des travaux, à
l'exclusion de l'impôt sur les sociétés.

5.1.5 Frais bancaires encourus à l'occasion de toutes opérations financières et bancaires liées à
l'activité dans le Permis et/ou la Concession.

5.1.6 Frais directs du personnel et toutes charges connexes: Les frais du personnel ainsi que
les charges connexes du personnel prises à sa charge par l’Entrepreneur (charges sociales,
avantages en nature et autres), engagés directement dans les Opérations Pétrolières, soit sur
une base permanente, soit temporairement. Il est entendu qu'ils ne doivent pas constituer un
double emploi avec les frais couverts par l'Article 5.2.

Le temps effectivement consacré par le personnel technique sera imputé directement au
Permis et/ou à la Concession.

5.1.7 Dommages et Pertes: Tous frais et dépenses nécessaires à la réparation ou au
remplacement des biens à la suite de dommages ou pertes dus à l'incendie, l'éruption, la
tempête, le vol, l'accident ou tout autre cause en dehors du contrôle de l'Entrepreneur.

Ce dernier devra notifier aussitôt que possible au Comité Conjoint de Gestion par écrit, dans
chaque cas, les dommages ou pertes'excédant Cinquante mille (50.000) Dinars tunisiens.

5.1.8 Assurances et règlements de sinistres :

a. Les primes d'assurances souscrites par l’Entrepreneur, dans le cadre des dispositions de
l'Article 22 du Contrat de Partage de Production afin de couvrir les risques inhérents aux
Opérations Pétrolières, conformément aux pratiques et usages de l'industrie pétrolière
internationale.

b. Les dépenses encourues pour le règlement de toutes pertes, réclamations, dommages,
jugements et toutes autres dépenses de même nature effectuées pour la conduite des
Opérations Pétrolières.

c. Les remboursements reçus des compagnies d'assurances seront partagés, après déduction
éventuelle des frais de réparation et/ou de remplacement, entre ETAP et l’Entrepreneur au
prorata de leur propriété respective des biens sinistrés et suivant les stipulations de la
Convention et de son. Annexe B. Etant entendu que les dits frais ne seront pas pris en
considération dans la détermination du Pétrole ou Gaz de Recouvrement.
5.1.9 Frais de conseil juridique et de justice :

Le cas échéant tous les frais, dépenses et honoraires relatifs à la conduite, l'examèn et la
conclusion des litiges ou réclamations survenant du fait des Opérations Pétrolières, ou
nécessaires à la protection ou la récupération de biens, y compris, sans que cette énumération
soit limitative, les frais de justice, les frais d'instruction ou de recherche de preuves et les
montants payés en conclusion ou règlement desdits litiges ou réclamations.

5.1.10 Frais de bureaux, camps et installations diverses :

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts, logements et
autres installations servant directement aux Opérations, dans la mesure où ils ne constituent
pas un double emploi avec les frais de fonctionnement couverts par l'Article 5.2.

5.1.11 Autres charges non prévues par les paragraphes ci-dessus et que l’Entrepreneur aura
jugé nécessaires pour la conduite des Opérations, dans la limite des budgets approuvés.

5.2. Frais généraux :

Ces frais représentent une participation aux frais du siège de l'Opérateur et de ses Sociétés
Affiliées, afférents aux services administratifs, juridiques, comptables, financiers, fiscaux,
d'achats, des relations avec le personnel, d'informatique, pour assurer la bonne marche des
Opérations Pétrolières et qui ne sont autrement imputables au compte du Permis et/ou
Concession en vertu des dispositions des alinéas 5.1.2 et 5.1.6 ci-dessus.

Le montant de cette participation sera calculé au moyen des taux indiqués ci-après.

Le taux annuel applicable sera :

- 5 % des dépenses annuelles de recherche et d’appréciation ;

- 3 % des dépenses annuelles de développement avec un plafond annuel de 500,000 SUS;.

- 2% des dépenses annuelles d’exploitation.

Les dits taux peuvent être révisés d’un commun accord entre ETAP et l’Entrepreneur.

Il est entendu que cés frais généraux ne font pas double emploi avec les prestations techniques
spécifiques et autres définis à l'article 5.1.2 de la présente Procédure Comptable.
'

Article six : Matériel et matières consommables

6.1. Acquisition: Les matériaux et matières consommables acquis pour les besoins de l'activité
sur le Permis et/ou Concession seront imputés à leur prix de revient net au Compte du stock
du Permis et/ou Concession, les consommations seront débitées en ligne avec les codes des
activités. Le prix de revient inclura, outre le prix d'achat, les frais mentionnés dans l'Article
5.1.1, sans que cette énumération soit limitative. Le stock sera valorisé au prix moyen pondéré
selon les principes suivants:

6.1.1 Matières consommables :

L
- Les matières non utilisées, et se trouvant toujours dans le même état seront reprises en stock

à leur valeur originale. à

32
- Les frais d'inspection nécessaires seront imputés aux opérations auxquelles les matières
avaient été affectées. -

Les frais de maintenance préventive et d'inspection des matières à la base et au dépôt sont
considérés comme coûts de fonctionnement de ladite base et répartis au prorata sur les
activités à la fin de l'Année.

- Les matières retournées qui ont été utilisées et susceptibles d'être reconditionnées à un prix
raisonnable seront, après reconditionnement, reprises en stock à leur valeur initiale.

Les frais de reconditionnement sont imputés aux opérations dans lesquelles les matières ont
été utilisées.

- Les matières retournées qui ont été utilisées et ne sont pas susceptibles d'être reconditionnées
à un prix raisonnable seront considérées comme déchets.

6.1.2 Biens Meubles :

L’Entrepreneur fera l'inspection de tous les biens meubles retournés après leur utilisation dans
les Opérations Pétrolières du Permis ou dans toute Concession en découlant.

Si l'inspection a déterminé qu'ils sont réutilisables, ces meubles seront repris en stock pour
une valeur pouvant tenir compte d'une dépréciation supplémentaire pour usage exceptionnel.

Les frais d'inspection et frais de reconditionnement seront imputés aux activités précédentes
d'où proviennent les biens meubles en question.

Les biens meubles non réutilisables pour des raisons d'ordre technique ou opérationnel seront
comptabilisés à la valeur "déchets".

6.2 La gestion physique et comptable de ces stocks sera effectuée par l’Entrepreneur. Les
différences éventuelles dans l'inventaire, de même que toutes constatations de dépréciation qui
entraînent le remplacement du matériel seront recouvrées par l’Entrepreneur sous forme de
Pétrole ou Gaz de Recouvrement, sauf en cas de faute grave, de l’Entrepreneur.

6.3 L’Entrepreneur pourra procéder librement à la vente de tout stock excédentaire pour un
montant inférieur à Cinquante mille (50.000 )US Dollars par opération sans accord préalable
de l'ETAP. Est considérée comme vente au sens du présent Article, toute cession de matériel
à des stocks d'autres permis ou doncessions gérés par l’Opérateur et/ou aux tiers. Etant
entendu que le produit de telles ventes sera versé en tout ou en partie à ETAP en fonction du
recouvrement par l’Entrepreneur des dépenses effectuées par lui pour leur acquisition.

6.4 La garantie du matériel cédé est dans la limite de celle du fournisseur ou du fabricant de ce
matériel. En cas de matériel défectueux, le compte du Permis ou Concession ne sera crédité
que dans la mesure où l’Entrepreneur aura reçu du fournisseur un avoir correspondant.

6.5 Inventaires :

6.5.1 Des inventaires de tout le matériel normalement soumis à ce contrôle dans l'industrie
pétrolière internationale devront êtrè effectués périodiquement et au moins une fois par an, par
l’Entrepreneur. L’Entrepreneur notifiera à ETAP la période durant laquelle l'inventaire sera
effectué. ETAP peut se faire représenter, à ses frais, aux opérations.

fi

55
Article sept : Dispositions financières

7.1 Relevé périodique des dépenses dans le cadre du Recouvrement des Dépenses Pétrole ou
Gaz de Recouvrement et du Pétrole ou Gaz de Partage.

L’Entrepreneur aura le droit, dès le début de la Production, de recouvrer totalement toutes les
Dépenses liées à toutes Opérations de Recherche, d'Appréciation et de Développement, de
Production et de Production Economique dans le cadre des dispositions de l'Article 9 du
Contrat de Partage de Production.

7.1.1 Dans les 60 jours suivant la fin de chaque Trimestre, l’Entrepreneur adressera à ETAP
un état des dépenses mentionnées aux Articles 5 et 6 ci-dessus.

De tels états sont destinés à faire ressortir les dépenses cumulées engagées dans le cadre des
budgets annuels.

L’Entrepreneur communiquera au Titulaire, trimestriellement, un état des enlèvements
effectués au cours du Trimestre, au plus tard la première quinzaine qui suit le Trimestre en
question.

7.1.2 En cas de Production et dans les soixante (60) jours suivant la fin de chaque Trimestre,
l’Entrepreneur adressera à ETAP (en plus de l'état relatif aux dépenses susmentionnées) :

- Un relevé de compte afférent au Pétrole ou Gaz produit, précisant: :

(1) les quantités et valeurs de Pétrole ou Gaz affectés aux fins de recouvrement des
dépenses, conformément aux dispositions de l'Article 9 du Contrat de Partage de
Production,

(2) les quantités et valeurs de Pétrole ou Gaz prélevés au titre de Pétrole ou Gaz de
Partage, conformément aux dispositions de l'Article 10 du Contrat de Partage de
Production,

(3) les quantités de Pétrole ou Gaz revenant à ETAP.

- Un état valorisé des enlèvements effectués sera toutefois, communiqué au Titulaire dans les
vingt (20) jours qui suivent chaquè Trimestre, et ce, afin de lui permettre de respecter ses
engagements fiscaux.

7.1.3 Les relevés trimestriels comprenant également la liste et la nature des dépenses
récupérées par l’Entrepreneur au titre de recouvrement des dépenses, ainsi que la liste des
biens et équipements acquis par ETAP conformément aux dispositions de l'Article 15 du
Contrat de Partage de Production. Cette liste comprendra le détail nécessaire à la tenue
adéquate des comptes du Titulaire.

7.2 L’Entrepreneur fournira aussi, une liste détaillant les montants et la nature des dépenses
ainsi que des biens acquis par l’Entrepreneur au titre de la Concession.
L

Aux fins de la déclaration fiscale à établir par ETAP, au titre de la Concession, l’Entrepreneur
s'engage à fournir par ailleurs, le détail des montants recouvrables et imputables à la

A

.34
Concession. Etant entendu que cette déclaration se fait sur la base d'un compte d'exploitation
générale, lequel est tenu conformément à la réglementation en vigueur 5

7.3 Le Titulaire imputera annuellement au compte d'exploitation de la Concession une
fraction des frais généraux d'ETAP égale à cinq pour cent (5 %) du montant recouvré durant
l'Année en question, l’Entrepreneur est délié de toute responsabilité de l’imputation dudit
pourcentage.

7.4 Pour l'établissement des relevés visés aux alinéas 7.1 et 7.2 ci-dessus, l'Entrepreneur
tiendra compte des divers prix de revient des travaux issus de sa comptabilité analytique, en
distinguant les types de dépenses indiqués à l'Article 5 ci-dessus et en indiquant pour chaque
prix de revient le montant et la nature des dépenses provisionnées. Par dépenses
provisionnées, il faut entendre le montant évalué des travaux réalisés mais non encore facturés
qui sera réajusté dès réception et comptabilisation des factures correspondantes.

L’Entrepreneur s'efforcera de remettre le relevé correspondant au dernier Trimestre calendaire
dans un délai de quarante cinq (45) jours après la fin de celui-ci.

7.5 L’Entrepreneur soumettra à ETAP, à la fin de chaque exercice, un état annuel récapitulatif
des dépenses et coûts engagés pour permettre à ETAP de calculer les Impôts sur les Bénéfices
à acquitter par elle, en conformité avec l'Article 114.1 du Code des Hydrocarbures.

A la demande de l'Entrepreneur, ETAP fournira les justificatifs attestant le paiement des
impôts acquittés par elle pour le compte de l'Entrepreneur et ce conformément aux
dispositions de l'Article 114.1 du Code.

Article huit : Vérifications

Les vérifications des dépenses et coûts cumulés se feront annuellement par l'intermédiaire
d'un cabinet d'expertise comptable indépendant et agréé mutuellement par les deux Parties.

Les coûts de ces interventions seront partagés par le Titulaire et l’Entrepreneur à raison de
50% chacun, et réglées par l’Entrepreneur ; étant entendu que seule la quote-part d'ETAP sera
chargée au compte du Pétrole ou Gaz de Recouvrement. Toutefois, ETAP peut, si elle le juge
utile, procéder à ses frais à des vérifications directes. Après accord entre les Parties, les
ajustements comptables se feront comme de besoin.

Fait à Tunis, le . à
En sept (7) exemplaires originaux.

Pour lEntreprise Tunisienne

d’Activités Pétrolières

Taieb EL

: Abdallah Saeed AL THANI
Président Directeur Général President

5
